Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on May 08, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the speed of the vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite speed.  The examiner believes that the claim was intended to be dependent on claim 5 and not claim 1 and will proceed as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2012/0283910 A1. 

Regarding claim 1, Lee teaches a method of controlling a steering wheel in a vehicle, comprising: 
receiving a set of values in which each value indicates an amount of torque and a direction of torque in response to a torque applied to the steering wheel of a steering system in the vehicle, wherein the torque is applied to the steering wheel while the steering system is operated in an autonomous mode without manual control; (Lee, see at least ¶ [0019] which states “According to embodiments of the present invention, an automated steering control override system may measure, estimate, or evaluate, using sensor(s) associated with the vehicle, vehicle steering measurements or vehicle steering conditions such as the steering angle and steering torque of a vehicle.”)
making a first determination that either each value is greater than or equal to a threshold value or each value is less than or equal to a negative of the threshold value; (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)
making a second determination that a period of time over which the set of values is measured is greater than or equal to a pre-determined amount of time; (Lee, see at least ¶ [0019] which states “Vehicle steering measurements or vehicle steering conditions may be measured, estimated, or evaluated at pre-determined intervals (e.g., every 10 milliseconds) while the vehicle is in motion.”)  and 
disabling, in response to the first determination and the second determination, the steering system from being operated in the autonomous mode, wherein the disabling the steering system transitions the steering system from being operated in the autonomous mode to being operated in a driver-controlled mode in which the steering system is under manual control. (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)

Regarding claim 2, Lee teaches a method of controlling a steering wheel in a vehicle, wherein the steering system is disabled by not sending one or more control commands that control one or more motors of the steering system. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 3, Lee teaches a method of controlling a steering wheel in a vehicle, wherein the one or more control commands include a position control command that indicates an amount of angular displacement of the steering wheel of the steering system. (Lee, see at least ¶ [0041]  which states “Steering angle sensor 70 may measure the steering angle input applied to vehicle steering system, δmeas, as depicted in block 214. Steering angle input may, for example, be applied to the steering wheel 82, steering column 84, vehicle axle or another portion of the vehicle steering system or apparatus. Steering angle measured, δmeas, may include the steering angle input applied to the vehicle steering system by the EPS, AFS, or other system and the steering angle input applied by the operator of the vehicle (e.g., the driver) to steering wheel 82. Steering angle measured, δmeas, may be measured or evaluated by steering angle sensor(s), as depicted in block 214. Steering angle measured, δmeas, may include the amount of steering angle input applied to the steering wheel 82 or related system by driver, for example, to regain full or partial control of the vehicle steering system.”)

Regarding claim 4, Lee teaches a method of controlling a steering wheel in a vehicle, wherein the steering system is disabled by sending a command to disable one or more modes of the steering system that enable the steering system to receive a position control command, wherein the position control command indicates an amount of angular displacement or a position of the steering wheel of the steering system. (Lee, see at least ¶ [0042]  which states “As depicted in block 210, the difference between steering angle measured, δmeas, and expected steering angle, δexpected, is calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold steering angle, δthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 5, Lee teaches a method of controlling a steering wheel in a vehicle, wherein the threshold value is selected based on a speed of the vehicle. (Lee, see at least ¶ [0020]  which states “According to embodiments of the present invention, a vehicle automated steering override detection system may determine, based on the measured vehicle steering measurements (e.g., steering torque, steering angle), and/or other information (e.g., speed, acceleration, heading, yaw-rate, other driver input, etc.) of a vehicle, whether to override, de-activate, or disengage an automated vehicle steering control system.”)

Regarding claim 8, Lee teaches a method of controlling a steering wheel in a vehicle, wherein the direction of torque for each value is indicated by either a positive sign or a negative sign. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 9, Lee teaches a system comprising a computer that includes a processor and a memory (Lee, see at least ¶ [0029] which states “FIG. 3 is a schematic diagram of a vehicle automated steering override detection system according to an embodiment of the present invention. Autonomous or automated steering override detection system 100 may include one or more processor(s) or controller(s) 110, memory 120” and Fig. 3) comprising stored instructions that upon execution configure the processor to: 
receive a set of values in which each value indicates an amount of torque and a direction of torque in response to a torque applied to a steering wheel of a steering system in a vehicle, wherein the torque is applied to the steering wheel while the steering system is operated in an autonomous mode without manual control; (Lee, see at least ¶ [0019] which states “According to embodiments of the present invention, an automated steering control override system may measure, estimate, or evaluate, using sensor(s) associated with the vehicle, vehicle steering measurements or vehicle steering conditions such as the steering angle and steering torque of a vehicle.”)
make a first determination that either each value is greater than or equal to a threshold value or each value is less than or equal to a negative of the threshold value; (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)
make a second determination that a period of time over which the set of values is measured is greater than or equal to a pre-determined amount of time; (Lee, see at least ¶ [0019] which states “Vehicle steering measurements or vehicle steering conditions may be measured, estimated, or evaluated at pre-determined intervals (e.g., every 10 milliseconds) while the vehicle is in motion.”) and 
disable, in response to the first determination and the second determination, the steering system from being operated in the autonomous mode, wherein the steering system when disabled transitions the steering system from being operated in the autonomous mode to being operated in a driver-controlled mode in which the steering system is under manual control. (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)

Regarding claim 10, Lee teaches a system comprising a computer that includes a processor and a memory, wherein the steering system is disabled by the processor configured to not send a position control command that controls a motor of the steering system, and wherein the position control command indicates a position of the steering wheel of the steering system. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 11, Lee teaches a system comprising a computer that includes a processor and a memory, wherein the steering system is disabled by the processor configured to not send a torque control command to a motor of the steering system, and wherein the torque control command indicates an amount of torque to apply to the steering wheel. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 12, Lee teaches a system comprising a computer that includes a processor and a memory, wherein the steering system is disabled by the processor configured to send a command to disable one or more modes of the steering system that enable the steering system to receive a torque control command, and wherein the torque control command indicates an amount of torque to apply to the steering wheel. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 15, Lee teaches a system comprising a computer that includes a processor and a memory, wherein the direction of torque for at least some of the set of values is indicated by either a positive sign or a negative sign. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 16, Lee teaches a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, (Lee, see at least ¶ [0029] which states “FIG. 3 is a schematic diagram of a vehicle automated steering override detection system according to an embodiment of the present invention. Autonomous or automated steering override detection system 100 may include one or more processor(s) or controller(s) 110, memory 120” and Fig. 3) causing the processor to implement a method comprising:
receiving a set of values in which each value indicates an amount of torque and a direction of torque in response to a torque applied to a steering wheel of a steering system in a vehicle, wherein the torque is applied to the steering wheel while the steering system is operated in an autonomous mode without manual control; (Lee, see at least ¶ [0019] which states “According to embodiments of the present invention, an automated steering control override system may measure, estimate, or evaluate, using sensor(s) associated with the vehicle, vehicle steering measurements or vehicle steering conditions such as the steering angle and steering torque of a vehicle.”)
making a first determination that either each value is greater than or equal to a threshold value or each value is less than or equal to a negative of the threshold value; (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)
making a second determination that a period of time over which the set of values is measured is greater than or equal to a pre-determined amount of time; (Lee, see at least ¶ [0019] which states “Vehicle steering measurements or vehicle steering conditions may be measured, estimated, or evaluated at pre-determined intervals (e.g., every 10 milliseconds) while the vehicle is in motion.”) and
disabling, in response to the first determination and the second determination, the steering system from being operated in the autonomous mode, wherein the disabling the steering system transitions the steering system from being operated in the autonomous mode to being operated in a driver-controlled mode in which the steering system is under manual control. (Lee, see at least ¶ [0021]  which states “According to embodiments of the present invention, an automatic vehicle control system may be activated and may output a steering angle command to an automated steering override detection system. An automated steering override detection system may based on, for example, the steering angle command calculate an expected steering angle and/or expected steering torque. The automated steering override detection system may compare the expected steering angle and/or expected steering torque to sensor measured steering angle and/or sensor measured steering torque. If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged. If the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value, then an automated steering control system may be disengaged.”)

Regarding claim 17, Lee teaches a non-transitory computer readable program storage medium, when executed by a processor, wherein the steering system is disabled by sending a command to disable one or more modes of the steering system that enable the steering system to receive a command with which the steering wheel of the steering system is controlled. (Lee, see at least ¶ [0039]  which states “As depicted in block 210, the difference between steering torque measured, τmeas, and expected steering torque, τexpected, may be calculated. If the absolute value or magnitude of the difference is greater than a pre-determined threshold torque, τthresh, an automatic steering control system 90 may be de-activated, disengaged, or overridden by system 100.”)

Regarding claim 18, Lee teaches a non-transitory computer readable program storage medium, wherein the threshold value is selected based on a speed of the vehicle, and wherein the threshold value and the speed of the vehicle are related according to a mathematical function. (Lee, see at least ¶ [0020]  which states “According to embodiments of the present invention, a vehicle automated steering override detection system may determine, based on the measured vehicle steering measurements (e.g., steering torque, steering angle), and/or other information (e.g., speed, acceleration, heading, yaw-rate, other driver input, etc.) of a vehicle, whether to override, de-activate, or disengage an automated vehicle steering control system.”)

Regarding claim 19, Lee teaches a non-transitory computer readable program storage medium, wherein the direction of torque for each value is indicated by a direction indicator. (Lee, see at least ¶ [0041]  which states “Steering angle sensor 70 may measure the steering angle input applied to vehicle steering system, δmeas, as depicted in block 214. Steering angle input may, for example, be applied to the steering wheel 82, steering column 84, vehicle axle or another portion of the vehicle steering system or apparatus. Steering angle measured, δmeas, may include the steering angle input applied to the vehicle steering system by the EPS, AFS, or other system and the steering angle input applied by the operator of the vehicle (e.g., the driver) to steering wheel 82. Steering angle measured, δmeas, may be measured or evaluated by steering angle sensor(s), as depicted in block 214. Steering angle measured, δmeas, may include the amount of steering angle input applied to the steering wheel 82 or related system by driver, for example, to regain full or partial control of the vehicle steering system.”)

Regarding claim 20, Lee teaches a non-transitory computer readable program storage medium, wherein set of values are periodically measured by a torque sensor. (Lee, see at least ¶ [0019] which states “Vehicle steering measurements or vehicle steering conditions may be measured, estimated, or evaluated at pre-determined intervals (e.g., every 10 milliseconds) while the vehicle is in motion.”)

Allowable Subject Matter
Claims 6-7 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668